DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-7,9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2009/0195104) in view of Muszynski (US 6858960).
	Regarding claim 1, Akutsu et al. teaches:
An electric motor (title) comprising: 
a rotor (22) including a rotor core (23)  and a plurality of permanent magnets (25) fixed to an outer surface of the rotor core (Fig 6), the rotor having ten magnetic poles (Figs 6,8, para 40) and being rotatable on a rotation axis (24); and 
a stator (12) including a stator core (3) having a plurality of electromagnetic steel sheets stacked in a rotation axis direction (para 32), and including a winding (5) wound around the stator core by concentrated winding (Fig 8), 
wherein the stator core (3) includes twelve slots (space for windings 5, Fig 6), and 
a tooth part (by numeral 25 on 12) having a front end surface facing one permanent magnet (25) of the plurality of permanent magnets, the tooth part being adjacent to at least one of the slots, the electric motor satisfies an expression of 
1< t2/t1 ≤ 8 where t1 is a minimum distance from a center of the front end surface in a circumferential direction to the one permanent magnet (25), and t2 is a distance from an end of the front end surface in the circumferential direction to the one permanent magnet (25, Fig 6 shows magnets 25 being curved circumferentially),  
a ratio R1/R2 of a distance R1 to a radius R2 of the stator is 0.50 or more and 0.625 or less, the distance R1 being a distance from the rotation axis (24) to a 
	Akutsu et al. discloses the invention as discussed above, except for explicitly mentioning the structural ratios. However, Akutsu et al. teaches to vary the airgap between the stator and rotor along with varying the thickness of the magnets (paras 9-16), for the purpose of securing demagnetization resistance and torque characteristics.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Akutsu et al. to satisfy a specific formula/ structural relationship as claimed.
	The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11).
Akutsu et al. do not teach a shape of each of the permanent magnets is an arc shape in cross section perpendicular to the rotation axis.
Muszynski teaches an apparatus wherein a shape of each of the permanent magnets (308, Fig 1) is an arc shape in cross section perpendicular to the rotation axis (304), to the purpose of minimizing the effects of cogging in a permanent magnet motor.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Akutsa et al. wherein a shape of each of the permanent magnets is an arc shape in cross section perpendicular to the rotation axis, as Muszynski discloses.
The motivation to do so it that it would allow one to minimize the effects of cogging in a permanent magnet motor (C2 ll23-28 of Muszynski).
In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11) of Akutsu et al.).

Regarding claim 2/1, Akutsu et al. teaches the device as discussed above, except for explicitly mentioning wherein the electric motor satisfies an expression of 1<t 2/t1 ≤ 2. However, Akutsu et al. teaches to vary the airgap between the stator and rotor along with varying the thickness of the magnets (paras 9-16), for the purpose of securing demagnetization resistance and torque characteristics.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Akutsu et al. to satisfy a specific formula/structural relationship as claimed.
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11).
Applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11) of Akutsu et al.).


    PNG
    media_image1.png
    691
    553
    media_image1.png
    Greyscale
 
Regarding claim 4/1, Akutsu et al. teaches wherein a distance from a permanent magnet (25) end to the rotation axis is smaller than a distance from a permanent magnet center (29) to the rotation axis, the permanent magnet end being an end in the circumferential direction of a surface of the one permanent magnet facing the tooth part, 

Regarding claim 5/4, Akutsu et al. teaches wherein the surface of the one permanent magnet (25) is formed in a shape of an arc in the circumferential direction. 

Regarding claim 6/1, Akutsu et al. teaches wherein the stator core (3, Fig 6) is formed of a plurality of split cores arranged annularly in the circumferential direction. 

Regarding claim 7/1, Akutsu et al. teaches the device as discussed above, except for explicitly mentioning wherein a ratio R1/R2 of a radius R1 of the rotor to a radius R2 of the stator is 0.50 or more and 0.55 or less. However, Akutsu et al. teaches to vary the airgap between the stator and rotor along with varying the thickness of the magnets (paras 9-16), for the purpose of securing demagnetization resistance and torque characteristics.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Akutsu et al. to satisfy a specific formula/structural relationship as claimed.
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11).
Applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are 
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11) of Akutsu et al.).

Regarding claim 9/1, Akutsu et al. teaches wherein the minimum distance t1 is a minimum distance from the center of the front end surface to the one permanent magnet (25) in a state where a center of the one permanent magnet in the circumferential direction is located on a first imaginary line passing through the rotation axis and the center of the front end surface in the circumferential direction. 

Regarding claim 10/9, Akutsu et al. teaches wherein the distance t2 is a distance from the end of the front end surface to the one permanent magnet (25) on a second imaginary line passing through the rotation axis and the end of the front end surface in the state where the center of the one permanent magnet is located on the first imaginary line. 

Claims 8, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2009/0195104) in view of Muszynski (US 6858960), further in view of Hussey et al. (US 2010/0026135).
Regarding claim 8/1, Akutsu et al. in view of Muszynski teaches the invention as discussed above, except wherein a material for the winding is an aluminum wire, and a 
Hussey et al. discloses an apparatus wherein a material for the winding is an aluminum wire, and a length of the stator core in the rotation axis direction is equal to or less than half a diameter of the stator core (para 29 - claim 1), to incorporate more cost effective materials (e.g., aluminum windings) while maintaining similar performance in a motor without substantially increasing its diameter and/or length.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Akutsu et al. in view of Muszynski wherein a material for the winding is an aluminum wire, and a length of the stator core in the rotation axis direction is equal to or less than half a diameter of the stator core, as Hussey et al. discloses.
The motivation to do so would be that it would permit one to incorporate more cost effective materials (e.g., aluminum windings) while maintaining similar performance in a motor without substantially increasing its diameter and/or length (para 3 of Hussey et al.).

Regarding claim 11, Akutsu et al. teaches:
An electric motor (title) and 
wherein the electric motor includes a rotor (22) including a rotor core (23)  and a plurality of permanent magnets (25) fixed to an outer surface of the rotor core (Fig 6), the rotor having ten magnetic poles (Figs 6,8, para 40) and being rotatable on a rotation axis (24); and 

wherein the stator core (3) includes twelve slots (space for windings 5, Fig 6), and 
a tooth part (by numeral 25 on 12) having a front end surface facing one permanent magnet (25) of the plurality of permanent magnets, the tooth part being adjacent to at least one of the slots, 
the electric motor satisfies an expression of 
1< t2/t1 ≤ 8 where t1 is a minimum distance from a center of the front end surface in a circumferential direction to the one permanent magnet (25), and t2 is a distance from an end of the front end surface in the circumferential direction to the one permanent magnet (25, Fig 6 shows magnets 25 being curved circumferentially), and 
a ratio R1/R2 of a distance R1 to a radius R2 of the stator is 0.50 or more and 0.625 or less, the distance R1 being a distance from the rotation axis (24) to a permanent magnet (25) center part that is a center of the one permanent magnet in the circumferential direction. 
	Akutsu et al. discloses the invention as discussed above, except for explicitly mentioning the structural ratios. However, Akutsu et al. teaches to vary the airgap between the stator and rotor along with varying the thickness of the magnets (paras 9-16), for the purpose of securing demagnetization resistance and torque characteristics.

Muszynski teaches an apparatus wherein a shape of each of the permanent magnets (308, Fig 1) is an arc shape in cross section perpendicular to the rotation axis (304), to the purpose of minimizing the effects of cogging in a permanent magnet motor.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Akutsa et al. wherein a shape of each of the permanent magnets is an arc shape in cross section perpendicular to the rotation axis, as Muszynski discloses.
The motivation to do so it that it would allow one to minimize the effects of cogging in a permanent magnet motor (C2 ll23-28 of Muszynski).
Akutsu et al. in view of Muszynski do not teach an air blower comprising: an air blowing unit that is driven by the electric motor.
Hussey et al. disclose a stator assembly adapted for use in an electric motor with an air blower comprising: an air blowing unit that is driven by the electric motor (para 19).
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Akutsu et al. in view of Muszynski to use it as an air blower comprising: an air blowing unit that is driven by the electric motor, as Hussey et al. disclose.

Applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11) of Akutsu et al.).
 
Regarding claim 13/11, Akutsu et al. in view of Muszynski disclose the invention as discussed above, except for literally teaching wherein the electric motor satisfies an expression of 1 < t2/tl < 2.
However, Akutsu et al. teaches to vary the airgap between the stator and rotor along with varying the thickness of the magnets (paras 9-16), for the purpose of securing demagnetization resistance and torque characteristics.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Akutsu et al. to satisfy a specific formula/ structural relationship as claimed, as it would permit one to secure demagnetization resistance and torque characteristics (paras 9, 11).
Applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11) of Akutsu et al.).

Regarding claim 14/11, Akutsu et al. discloses wherein a distance from the end of the front end surface in the circumferential direction to the rotation axis is larger than a distance from the center of the front end surface in the circumferential direction to the rotation axis (see annotated Fig. 3 and claim 3 above).

Regarding claim 15/11, Akutsu et al. discloses wherein a distance from a permanent magnet (25, Fig 3) end to the rotation axis (24, Fig 1) is smaller than a distance from a permanent magnet center (29) to the rotation axis, the permanent magnet end being an end in the circumferential direction of a surface of the one permanent magnet facing the tooth part (3), the permanent magnet center (29) being a center of the surface of the one permanent magnet in the circumferential direction.

Regarding claim 16/15, Akutsu et al. discloses wherein the surface of the one permanent magnet (25, Fig 3) is formed in a shape of an arc in the circumferential direction.

Claims 12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2009/0195104) in view of Muszynski (US 6858960), further in view of Park (US 5396783).
Regarding claim 12, Akutsu et al. teaches:
An electric motor (title)
the electric motor includes a rotor (22) including a rotor core (23)  and a plurality of permanent magnets (25) fixed to an outer surface of the rotor core (Fig 6), the rotor having ten magnetic poles (Figs 6,8, para 40) and being rotatable on a rotation axis (24); and 
a stator (12) including a stator core (3) having a plurality of electromagnetic steel sheets stacked in a rotation axis direction (para 32), and including a winding (5) wound around the stator core by concentrated winding (Fig 8), 
the stator core (3) includes twelve slots (space for windings 5, Fig 6), and a tooth part having a front end surface facing one permanent magnet of the plurality of permanent magnets, 
the tooth part (by numeral 25 on 12 – see annotated Fig above)) being adjacent to at least one of the slots, the electric motor satisfies an expression of 
1< t2/t1 ≤ 8 where t1 is a minimum distance from a center of the front end surface in a circumferential direction to the one permanent magnet (25), and t2 is a distance from an end of the front end surface in the circumferential direction to the one permanent magnet (25, Fig 6 shows magnets 25 being curved circumferentially),  
a ratio R1/R2 of a distance R1 to a radius R2 of the stator is 0.50 or more and 0.625 or less, the distance R1 being a distance from the rotation axis (24) to a 
	Akutsu et al. discloses the invention as discussed above, except for explicitly mentioning the structural ratios. However, Akutsu et al. teaches to vary the airgap between the stator and rotor along with varying the thickness of the magnets (paras 9-16), for the purpose of securing demagnetization resistance and torque characteristics.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Akutsu et al. to satisfy a specific formula/ structural relationship as claimed, as it would permit one to secure demagnetization resistance and torque characteristics (paras 9, 11).
Akutsu et al. do not teach a shape of each of the permanent magnets is an arc shape in cross section perpendicular to the rotation axis or an air conditioner comprising: an indoor unit: and an outdoor unit connected to the indoor unit, wherein at least one of the indoor unit and the outdoor unit includes an electric motor.
Muszynski teaches an apparatus wherein a shape of each of the permanent magnets (308, Fig 1) is an arc shape in cross section perpendicular to the rotation axis (304), to the purpose of minimizing the effects of cogging in a permanent magnet motor.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Akutsa et al. wherein a shape of each of the permanent magnets is an arc shape in cross section perpendicular to the rotation axis, as Muszynski discloses.
The motivation to do so it that it would allow one to minimize the effects of cogging in a permanent magnet motor (C2 ll23-28 of Muszynski).

	Park teaches an air conditioner comprising: an indoor unit: and an outdoor unit connected to the indoor unit, wherein at least one of the indoor unit and the outdoor unit includes an electric motor (C1 ll 30-40), to provide an improved cooling capability by providing an uniform air flow flowing through a heat exchanger.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Akutsu et al. in view of Muszynski to have an air conditioner comprising: an indoor unit: and an outdoor unit connected to the indoor unit, wherein at least one of the indoor unit and the outdoor unit includes an electric motor, as Park teaches.
	The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11 of Akutsu et al.) and provide an improved cooling capability by providing an uniform air flow flowing through a heat exchanger (C2 ll 5-7 of Park).
Applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11) of Akutsu et al.).


However, Akutsu et al. teaches to vary the airgap between the stator and rotor along with varying the thickness of the magnets (paras 9-16), for the purpose of securing demagnetization resistance and torque characteristics.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Akutsu et al. to satisfy a specific formula/ structural relationship as claimed, as it would permit one to secure demagnetization resistance and torque characteristics (paras 9, 11).
Applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11) of Akutsu et al.).

Regarding claim 18/12, Akutsu et al. discloses wherein a distance from the end of the front end surface in the circumferential direction to the rotation axis is larger than a distance from the center of the front end surface in the circumferential direction to the rotation axis (see annotated Fig. 3 and claim 3 above).




Regarding claim 20/19, Akutsu et al. discloses wherein the surface of the one permanent magnet (25, Fig 3) is formed in a shape of an arc in the circumferential direction.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The motivation to do so would be that it would allow one to secure demagnetization resistance and torque characteristics (paras 9, 11) of Akutsu et al.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834


/NAISHADH N DESAI/Primary Examiner, Art Unit 2834